Citation Nr: 1609851	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for recurrent tinnitus.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for basal cell carcinomas of the nose and forehead.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 (bilateral hearing loss disability, recurrent tinnitus, and residuals of a TBI) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York, and a February 2015 rating decision of the Buffalo RO which reopened the claim pertaining to basal cell carcinomas of the nose and forehead but confirmed and continued the denial of entitlement to service connection.  Originally, the Veteran requested a Board hearing in both formal appeals he submitted to VA.  See February 2013 VA Form 9 and October 2015 VA Form 9.  However, the Veteran rescinded his hearing requests in correspondence received in March 2013 and November 2015, respectively. 

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence of record, that the Veteran has bilateral hearing loss disability for VA purposes.

2.  The Veteran is less than credible with regard to the onset of tinnitus.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to, or aggravated by, active service.

4.  The evidence added to the record since the last final decision in February 1984 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for basal cell carcinomas of the nose and forehead, and does not create a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
 
 2.  Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  New and material evidence has not been received to reopen the claim for service connection for basal cell carcinomas of the nose and forehead.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2011 for the issues of entitlement to service connection for bilateral hearing loss disability, recurrent tinnitus, and the residuals of a TBI.  Notice was provided in June 2014, July 2014, and September 2014 for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for basal cell carcinomas of the nose and forehead.
 
The claims file includes service treatment records (STRs), post-service clinical records, and the statements of the Veteran and his representative in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's claimed bilateral hearing disability and tinnitus in December 2011.  The report is predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The report contains findings necessary to determine whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, for the reasons noted below, that this first element has not been met.  The Veteran underwent a VA examination in December 2011.  It revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
20
10
LEFT
5
5
15
20
20

On the basis of the numbers above, the Veteran's pure tone threshold averages were 10 for the right ear and 15 for the left ear.  His speech recognition score was 100 percent for the right ear and 98 percent for the left ear.
  
In sum, hearing loss disability for VA purposes was not shown.  In addition, there are no private medical records of evidence which reflect current hearing loss disability for VA purposes.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing). To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss, as he expressed difficulty hearing his wife at times to the December 2011 examiner.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Diminished hearing is not synonymous with a hearing loss disability for VA purposes.  The United States Court of Appeals for Veterans Claims in Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Here, the Veteran's hearing falls within normal limits.  The Board may not grant the Veteran service connection when the standard for a disability has not been met.  The evidence of record does not establish that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385. 

The Board acknowledges the representative's statement received in February 2016 regarding the Veteran's audiological examination results at separation from service.  Notably, the Veteran's April 1971 report of medical examination report reflects that the audio equipment was inoperative.  The report reflects the Veteran passed a whispered voice test at 15 decibels.  The Veteran's representative argues that whispered voice tests are not reliable and submitted medical journal articles and referenced a VA Training Letter in support of such argument.  The Board finds that addressing the statement and submitted articles is not necessary in this case as the Veteran has not been shown to have a current hearing loss disability for VA purposes.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss disability is not warranted in this case.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Veteran's DD 214 reflects that he had service aboard an aircraft carrier as an aircraft mechanic.  Additionally, the Veteran has explained that the noise associated with the launch and retrieval of aircraft on the carrier was "constant and deafening."  He explained that flight deck crew members used hand signals to communicate.  See April 2012 statement.  However, the Board finds, for the reasons noted below, that entitlement to service connection for tinnitus is not warranted. 

As noted above, the first element to a claim for service connection is evidence of a current disability.  The Board notes that upon examination in December 2011, the Veteran denied tinnitus.  Subsequently, VA received a statement from the Veteran's representative in February 2016 which reflects that the Veteran did not deny tinnitus upon examination, but instead, that the examiner "erroneously stated that in the examination report."  The statement also reflects that "the veteran undoubtedly declares that he has suffered from tinnitus since service."  

The Board acknowledges that the Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the Board notes that there is no competent clinical opinion that the Veteran has tinnitus causally related to active service.  In the absence of a competent clinical opinion, service connection may be warranted in situations where there is credible competent evidence of continuity of symptomatology since service.  The Board finds that the evidence is against a finding of tinnitus since service. 

The Veteran's STRs are negative for any complaints of, or treatment for, tinnitus.  The Veteran's STRs reflect complaints of other symptoms during service, such as headaches, ear pain, a punctured finger, a burn on the wrist, jaw and facial pain, right wrist pain, rectal bleeding, chest and back pain, a stye in the left eye, and a splinter under the skin in the ball of the left foot.  The Board finds that if the Veteran had had tinnitus during service, it would have been reasonable for him to have reported it when he sought treatment for other complaints and injuries during service.  

The Veteran's April 1971 report of medical examination for separation purposes reflects that the Veteran's ears were normal upon clinical examination. 

The Veteran filed a claim for VA compensation in June 1982 for injuries of the forehead, nose, shoulder, and leg.  The Board finds that if the Veteran had tinnitus since service, it would have been reasonable for him to have filed a claim for it when he filed a claim in June 1982.

A July 1982 examination report reflects normal ears upon examination, and again notes there were no ear, nose, or throat symptoms at the time of separation from service.  

An April 2009 private medical treatment record pertaining to treatment of the skin of the feet reflects that the Veteran denied currently suffering loss of hearing, ear or sinus pain, or ringing or buzzing in the ears.  

A December 2009 private medical treatment record pertaining to treatment of the skin of the feet reflects that the Veteran denied currently suffering loss of hearing, ear or sinus pain, or ringing or buzzing in the ears.  Notably, the Veteran indicated that he was experiencing changes in eye sight or eye pain, so he apparently did not simply select 'No' to every medical condition listed on the questionnaire.  

The Veteran filed his claim for entitlement to service connection for tinnitus in June 2011, approximately 40 years after separation from service.  Although the file does not contain competent credible evidence of a medical diagnosis of tinnitus, the Board notes that the lapse of time between service separation and the earliest documentation of a current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that there are extensive records in evidence pertinent to the Veteran's squamous cell carcinoma of the tongue since 1999.  Many of these records involve examination of the mouth, throat, tongue, jaws, and ears; yet none of them mentions a complaint of tinnitus.  The absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  

In sum, the Board finds, based on the record as a whole, that the Veteran is less than credible with regard to tinnitus in service or since separation.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements. Caluza v. Brown at 510-511.  In the present claim, the Veteran's STRs are negative for complaints of, or treatment for tinnitus, his separation examination of the ears was normal, he filed a claim for VA compensation in 1982 for other disabilities (forehead, nose, shoulder, and leg) but did not indicate that he also had tinnitus, the first complaint of tinnitus is approximately 40 years after service, and there is no competent clinical evidence of tinnitus in the file.  

The Board notes that the Veteran may sincerely believe that his bilateral tinnitus is causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  

In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  

New and Material Evidence - Basal cell carcinoma on the nose and forehead

Historically, an August 1982 rating decision denied entitlement to service connection for basal cell carcinomas of the left nasal vestibule and the left forehead.  Following receipt of additional evidence, the RO continued to deny the claim in a December 1982 rating decision.  The Veteran timely appealed the decision to the Board.  In a February 1984 Board decision, service connection for basal cell carcinomas of the left nasal vestibule and the left forehead was denied.  The Board decision discusses the excision of a basal cell epithelioma from the Veteran's forehead in 1974, as well as the subsequent excision of basal cell carcinomas on the Veteran's left forehead and left nasal vestibule in 1980.  The Board denied the claim because the STRs disclosed no complaints, manifestations, treatment, or diagnoses related to carcinomas.  The Board noted that symptomatology of the carcinomas of the nose or forehead was not present within one year of separation from service.  And, importantly, the Board noted that "there has been submitted no clinical evidence which would etiologically relate the carcinoma and the facial injury he suffered in service."  

Evidence at the time of the last final denial

The Veteran's STRs were associated with the claims file at the time of the Board's 1984 decision.  They were negative for evidence of, complaints of, and treatment for a carcinoma in service.  The file contained correspondence dated July 1974 from Dr. J.G which reflects that in June 1974, the doctor removed a basal cell epithelioma from the Veteran's forehead.  The file also contained treatment records from Dr. R.A., who treated the Veteran several times throughout the 1970s and early 1980s.  The record reflected the excision of basal cell carcinoma from the nose in August 1980.  The file also contained a July 1982 examination report which reflects a diagnosis of residuals of excision of basal cell carcinomas on the left forehead and left nasal vestibule.  The report reflects that there was very little cosmetic deformity and no evidence of any activity at that time.  None of the clinical records or examination reports contains a nexus opinion linking the Veteran's skin epithelioma and carcinomas to his military service.  

The file also contained statements from the Veteran.  Notably, in November 1982, the Veteran stated that he was told by a treating doctor that his nasal carcinoma was caused by a previously incurred injury.  In a January 1983 statement, the Veteran stated that his carcinoma happened in the same area that was injured in the riot in July 1968.  Notably, the Veteran explained that the aforementioned Dr. R.A. felt the carcinoma is the result of injuries sustained in the riot.  The file, however, did not contain any correspondence from Dr. R.A. pertaining to the etiology of the Veteran's carcinomas.    

Evidence since the last final denial

In October 2013, VA received a claim to reopen this issue.  The statement explains that the Veteran recently underwent a surgical procedure to remove basal cells from his forehead.  The statement further explains that Dr. J.H. performed the surgical procedure and contained a VA Form 21-4142 to allow VA to obtain Dr. J.H.'s clinical records.

After multiple letters to Dr. J.H.'s medical group and the Veteran consistent with VA's duty to assist in obtaining relevant medical records, VA subsequently obtained clinical treatment records from Dr. J.H.'s medical group in January 2015.  The records range in time from December 1999 to December 2014.  The great majority of the records pertain to treatment for squamous cell carcinoma of the oral tongue, an issue not on appeal.  

The Board notes an October 2013 record which states, "Since we last saw [the Veteran], he was found to have a BCC of the scalp that was resected by Dr. [J. H.] in July 2013 (negative margins)."  The records do not provide any further detail regarding treatment for basal cell carcinoma (BCC) of the nose and forehead.  Importantly, the records do not provide a nexus opinion linking the Veteran's nasal and forehead basal cell carcinomas to military service.  The Board also notes December 2015 correspondence from the Veteran which reflects a complaint of "skin cancer on forehead (resurgent)."  

The Board has reviewed the rest of the claims folder and located additional treatment records for a seborrheic keratosis in July 1994 on the left forehead.  Again, no etiologically opinion is provided relating the lesion to military service.  

Old and new evidence of record considered as a whole 

The Board has considered the threshold for reopening a previously denied claim as espoused by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Id. at 121.  In Shade, the submission of new evidence which reflected the existence of a current disability, where evidence previously showed no disability, triggered VA's duty to assist by obtaining an examination.    

After reviewing the newly received evidence, the Board finds that the Veteran's December 2015 correspondence regarding the recurrence of his forehead carcinoma, the Veteran's treatment records from Dr. J.H.'s medical group, and the July 1994 clinical records which reflect treatment for a forehead lesion are not sufficient to reopen the claim for entitlement to service connection for basal cell carcinomas of the nose and forehead.  The existence of post-service skin lesions on the nose and forehead has never been in dispute.  Rather, the Veteran's claim was denied by the Board in 1984 because there was no evidence of an in-service incident or injury and there was no credible nexus opinion relating the Veteran's nasal and forehead carcinomas to service.  Additionally, there was no clinical evidence of symptomatology of the carcinoma of the nose or forehead was not present within one year of separation from service.  Review of the Veteran's statements and the new clinical records received since 1984 reflects that there is still no competent credible indication in the claims file that the Veteran's basal cell carcinomas on the nose and forehead are caused by, or aggravated by, service or a service-connected disability.  The missing elements of a service connection claim at the time of the last denial (i.e. an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease and the present disability) are still missing.  The new evidence simply confirms the existence of a skin lesion on the forehead, a fact that was shown at the time of the previous final decision.  

Therefore, although the Veteran has submitted new evidence that was not before the Board in 1984, the new evidence is not material to the claim for service connection for basal cell carcinomas of the nose and forehead, and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim for service connection for basal cell carcinomas of the nose and forehead is not reopened and the benefits sought on appeal remain denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for recurrent tinnitus is denied.

New and material evidence not having been submitted, the reopening of the claim for service connection for basal cell carcinomas of the nose and forehead is denied.


REMAND

The Veteran avers that he suffers from residuals of a traumatic brain injury incurred while in service.  Specifically, the Veteran avers that he suffered a TBI while in July 1968 while in port in Turkey.  The Veteran explains that as he was driving along the dock area, a group of Turkish protestors attacked his vehicle.  He explains that a piece of lumber was thrown through the windshield and struck his forehead.  He further explains that he was dragged from the vehicle and was beaten and kicked, resulting in a concussion and loss of consciousness.  He explains he was taken back to the aircraft carrier and hospitalized for two weeks.  He explains that he does not remember most of the event, but the facts were told to him after he regained consciousness.  See June 2011 statement, April 2012 statement, and October 2015 statement.  In support of his claim, in June 2011 the Veteran submitted printouts from a blog which reflects a collaborative summary of incidents from the Cold War, including a notation regarding sailors injured by students during anti-American riots in Istanbul, Turkey, in July 1968.  

The Board notes that the Veteran's STRs contain several records which may be relevant to the claim, including the following:

- A July 13, 1968, record reflects complaints of headaches, left eye pain, and left ear ache.  The record reflects that the Veteran was struck in head two days prior.  The record reflects that there is no evidence of any difficulty with head trauma and notes cerumen (wax) in the left ear.
- A July 13, 1968, record reflects complaints of an ear ache.
- A July 17, 1968, record reflects a laceration and contusion on the nose.  The listed circumstances include "Fleet Landing, Alfa working party.  Struck with a flying object by demonstrators at Fleet Landing."  The treatment notes that the laceration was cleansed and dressed, and the Veteran was returned to duty.  The opinion section states, "Is not likely to produce disability; hospitalization not required." 
- An August 10, 1969, record reflects complaints of blurred vision.
- A November 5, 1969, record reflects complaints related to the ears.  Ear drops were given to the Veteran.
- A November 6, 1969, record reflects complaints of pressure in ears for the past few days.  The Veteran denied fever or sore throat. The left ear canal was noted as clear and there was no inflammation.
- An April 15, 1970, record reflects complaints of "severe headaches."
- A March 24, 1971, record reflects complaints of head pain for the past two days and nausea.  The pain was described as beginning in the right temporal region and radiating down to the facial area and jaws.  The report also reflects x-ray evidence of fluid in the right sinus. 

During the course of this appeal, the Veteran was not afforded an examination to assess the existence and etiology of any residuals of a TBI.  He was, however, afforded an examination pertaining to posttraumatic stress disorder (PTSD) in December 2011.  In the section entitled 'Medical History,' the examiner noted that, "This veteran has a history of a probable traumatic brain injury."  See December 2011 VA PTSD examination report.  It is not clear if the examiner simply wrote down the history as provided by the Veteran, or if the examiner concluded such from a review of the claims file.  The Board notes, however, that the Virtual VA record contains a CAPRI clinical record, also from December 2011, in which an audiologist, after conducting auditory testing, concluded that the Veteran did not show signs of mild TBI from the head injury he incurred in service.  The file does not contain a competent credible medical opinion.

Based on the Veteran's statements that he suffered from, and was treated for, a head injury that included a loss of consciousness while on active duty, STRs that may be relevant to a claimed TBI, and the lack of competent medical evidence in the claims file, the Board finds that a VA examination and opinion are necessary to determine the nature and etiology of any currently present residuals of a TBI.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by a neurologist to determine the nature and etiology of his claimed residuals of a TBI.  A copy of the paper claims folder, the virtual claims folder, and this remand order should be made available to the examiner.

The examiner should consider the pertinent evidence, to include: a) the Veteran's lay statements regarding head and facial trauma suffered in July 1968; b) STRs, including specifically those summarized above dated July 13, 1968, July 17, 1968, August 10, 1969, November 5, 1969, November 6, 1969, April 15, 1970, and March 24, 1971; c) the December 2011 VA PTSD examination report; and d) the December 2011 audiological clinical record which reflects a finding that the Veteran did not suffer a mild TBI in service.  

The examiner should respond to the following:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed TBI is related to his military service.  The examiner must clearly identify and describe all current manifestations of the in-service head injury.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, readjudicate the issue of entitlement to service connection for residuals of a TBI.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


